Matter of Chang v Department of Educ. of the City of New York (2016 NY Slip Op 02018)





Matter of Chang v Department of Educ. of the City of New York


2016 NY Slip Op 02018


Decided on March 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2016

Tom, J.P., Saxe, Richter, Kapnick, JJ.


371 100361/14

[*1]In re Tzefang Frances Chang, Petitioner-Appellant,
vThe Department of Education of the City of New York, et al., Respondents-Respondents.


Stewart Lee Karlin Law Group, P.C., New York (Daniel Dugan of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Emma Grunberg of counsel), for respondents.

Order, Supreme Court, New York County (Cynthia S. Kern, J.), entered September 8, 2014, which denied the petition challenging respondents' determination, dated January 14, 2014, terminating petitioner's contract as a bilingual speech pathologist, and dismissed the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The court properly found that the agreement with petitioner afforded respondents the unconditional right to terminate the contract without cause and that such contract termination clauses
are enforceable (see Red Apple Child Dev. Ctr. v Community Sch. Dists. Two, 303 AD2d 156, 157-158 [1st Dept 2003], lv denied 1 NY3d 503 [2003]; Ying-Qi Yang v Shew-Foo Chin, 42 AD3d 320 [1st Dept 2007], lv denied 9 NY3d 812 [2007]). Moreover, respondents' determination was rational. The agency did not have to accept petitioner's claim that the complaint was an exaggeration of the actual events.
Petitioner was not entitled to a name-clearing hearing because she presented no evidence to refute the statements of respondent's director of employee relations that the code placed on petitioner's file was for internal use only, and therefore she failed to show a likelihood of dissemination of the stigmatizing material (see Matter of Swinton v Safir, 93 NY2d 758, 764-765 [1999]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 22, 2016
CLERK